DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-6, 13-18, 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Campbell et al (US 5,613,505).

Campbell shows the method and structure claimed including a heater for heating a smokable material wherein the heater is formed of a closed circuit of an electrically heating/conductive material/wire that is provided or deposited on a support substrate (110), and a device (LC circuit 640) that passes a varying electrical current (alternating current) to the heater to generate a varying 

    PNG
    media_image1.png
    922
    920
    media_image1.png
    Greyscale

Campbell discloses specifically regarding claim:


(37)   A susceptor material (SM ) is employed having a high magnetic permeability and a low specific electrical resistivity such as any mentioned material which is capable of heating a tobacco substrate to temperatures necessary to produce aerosol delivery within a smoking device when exposed to an alternative magnetic field.  For example aluminum or silver ink are employed. [Implies printing as means for depositing material]  The susceptor is formed by mixing a food grade binder, e.g., a hydrocolloid such as pectin or Konjac, along with other minor components and a susceptor filler.  The resulting ink is then applied in the desired geometry via a conventional method of application to the desired tobacco flavor medium and/or paper substrate.  This ink can be used to fabricate susceptors of two general types.  In the first case, the ink is cured by drying at low temperatures, e.g., about room temperature.  This results in a susceptor element which consists of conductive/resistive (permeable) filler particles within the binder matrix.  The time and temperature of curing determines the volumetric ratio of filler to binder and thus influences the measured reluctance of the element in accordance with percolation phenomena.  This type of susceptor can be deposited and cured on substrates which cannot tolerate exposure to high temperatures, e.g., cellulose materials such as tobacco or paper.  In the second case, the ink can be deposited on a high temperature substrate such as alumina and elevated to temperatures high enough and times long enough to oxidize the binder leaving a "film" composed of the 

2.  The method of claim 1, wherein the forming comprises depositing the closed circuit of heating material on the substrate wherein an adhesive is used to adhere the closed circuit of the heating material on the substrate. See above.  Note the use of a binder constitutes an adhesive. 
3. The method of claim 1, wherein the depositing comprises printing. See above

4.  The method of claim 1, comprising depositing a plurality of closed circuits 106 of heating material on the substrate.  [106 of Fig. 4, 300 of Fig. 8, SM of Fig. 10c]
 
5.  The method of claim 4, wherein the depositing comprises depositing the plurality of closed circuits of heating material on the substrate so that the plurality of closed circuits of heating material are out of contact with each other. [106 of Fig. 4, SM of Fig. 10c]

6. (Original) The method of claim 4, wherein the depositing comprises depositing the plurality of closed circuits of heating material one the substrate so that the plurality of closed circuits are arranged concentrically in relation to each other.  See Figs 4 and 10c, note that the heating rings 106 and SM are indicated as coaxial.  Coaxial objects can be considered concentric as they share a center axis.  Concentric and coaxial are semantically related. You can use "Concentric" instead an adjective "Coaxial". {https://thesaurus.plus/related/concentric/coaxial}


smokable material (TM or C); and 
a film SM defining a closed circuit of heating material (rings as discussed above with refrence to fig 4, 8 and 10c can be printed—reading as a film), wherein the closed circuit of heating material is any shape that defines a path that starts and ends at the same point, wherein the heating material is heatable by penetration with a varying magnetic field to heat the smokable material.

14.    (Original)    The article of claim 13, comprising one or more films comprising a 
plurality of closed circuits of heating material arranged concentrically in relation to each other. See claim 6 mutatis mutandis

15.    (Original)    The article of claim 13, wherein the heating material is in contact with the 
smokable material. See Fig. 8 and 10c.

16.    (Original)    The article of claim 13, further comprising a substrate, wherein the closed
circuit of heating material is on the substrate. See Fig. 8 and 10c

17.    (Original)    The article of claim 16, wherein the substrate comprises the smokable 
material. See Figs. 12a-f

18.    (Original)    The article of claim 13, wherein the heating material comprises one or 
aluminum or silver ink are employed which are at least electrically-conductive


Claim(s) 21 -25, 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (US 5,369,249).

Kwon shows the structure claimed including a magnetic field generator having an electrically conductive copper film coil (22) that is coated and thus bonded to a support (20) wherein the coil film takes a form of a spiral as illustrated in Figure 5, and a device such as a power/current (transistor Q1) that passes a varying electrical current (alternating current) to the coil to generate a varing magnetic field.

Kwon discloses specifically regarding claim:

21.  Apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a magnetic field generator for generating a varying magnetic field for use in heating the smokable material, wherein the magnetic field generator comprises a film 22 
defining a coil of electrically conductive material (copper), and a device for passing a varying electrical current through the coil. 
 

 
23.  The apparatus of claim 21, wherein the coil is a two-dimensional spiral. It is noted that the coil has at least two-dimensional configuration.  See Figure 5
 
24.  The apparatus of claim 21, wherein the magnetic field generator comprises one or more films defining a plurality of coils of electrically conducive material. See Figure 5
 
25.  The apparatus of claim 24, wherein the plurality of coils are adjacent to each other on the support. See Figure 7

30.    (New) The apparatus of claim 21, wherein the device for passing a varying electrical current through the coil comprises a rechargeable battery, a non-rechargeable battery, a capacitor, or a battery-capacitor hybrid.   Note that Kwon discloses the use of capacitors for passing current through the coils as background or prior art, as no other means of providing such current is later discussed, it is implied that the prior art capacitors are employed for the new construction of the coils taught by Kwon.

31.    (New) The apparatus of claim 22, wherein the coil is bonded to the support by a bonding, and the bonding comprises any of: printing, wherein printing comprises a partial absorption of ink by the support; chemical bonding; mechanical adhering; physical locking of the coil and the support; or intermingling of the coil and the support.  Kwon discloses the film coil 22 is “laminated” to the support 20.  Lamination is interpreted to at least read on physical locking of the coil and the support.


Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. Applicant argues that Campbell fails to teach heating material formed in a closed circuit form wherein the circuit begins and ends at the same point.  It is again noted that the ring or cylindrical structure disclosed by Campbell in figures 4, 8 and 10c reads on a heating material with a closed circuit shape as claimed. The rejections based on Mironov are withdrawn.  Applicant argues the rejection of claims 21-25 is inappropriate since Kwon is directed to a different type of device and as such is non-analogous.  It is noted that the rejection of claims 21-25 is an anticipatory rejection that does not require analogous art. It is further noted that the claims 21-25 recite an “apparatus for heating smokable material”.  It is clear that Kwon can be used to heat a smokable material, for instance oil, and such heating will volatilize at least one component of said oil, therefore meets the claim preamble as recited. Applicant’s argument that element 102 of Campbell are inductors and not susceptors is noted, however, as can be seen from Fig. 4 of Campbell, element 102 is shown as comprising both inductors 104 and ring susceptor 106. 
Applicant's amendment to claims 1, 2, 13 and new claims 29-31 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tsc

/THOR S CAMPBELL/Primary Examiner, Art Unit 3761